DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,708,185 in view of US 2017/0272357.  Regarding pending claim 1, the claim is nearly identical to patent claim 1.  The pending claim has limitations for establishing, detecting, determining and generating and the patent claim also has limitations for establishing, detecting, determining and generating.  The pending claim has further limitations that the virtual port channel is in an overlay network domain and the detecting limitation further includes the subnetwork network address being from a range of addresses in a subnetwork.  US 2017/0272357 discloses an (overlay) network with sub-networks, Fig. 1 and router connected to the sub-network includes list of addresses, Para [0023].								Regarding independent claims 8 and 15, they are rejected on the grounds of nonstaturtory double patenting for similar reasons as claim 1 in view of patent claims 7 and 13.  Regarding the pending dependent claims, claims 2-6, 9-13 and 16-20 are identical to patent claims 2-6, 8-12 and 14-18.							

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pani et al (US 2016/0149751, hereinafter Pani) and in view of Natarajan et al (US 2016/0301608, hereinafter Natarajan).

Regarding claim 1, Pani discloses a method comprising: establishing, in an overlay network domain (overlay network, Fig. 4), a virtual port channel associated with a virtual network address (vPC associated with virtual address, Para [0071]), the virtual port channel comprising a plurality of network devices including a first network device associated with a first network address and a second network device associated with a second network address (first and second vPC peer devices each with a distinct MAC address, Para [0071]); 								detecting that at least one subnetwork network address from a range of addresses in a subnetwork is accessible from the first network device (maintain a reachability table that maps addresses of the endpoints with appropriate switching information, Para [0072], where there are multiple subnets and/or network segments, Para [0024]/Fig. 4); 				generating a route advertisement associating the next hop address with the at least one subnetwork network address (routing and switching information can be made available to any of the devices in the network, so those devices can determine which one of the two vPC peers to transmit to, Para [0071] and vPC peer can advertise the VIP address or another IP address if the other vPC is unavailable, Para [0076]);								but does not disclose determining whether to associate the virtual network address or the first network address as a next hop address for the at least one subnetwork network address based on whether the at least one subnetwork network address is also accessible from the second network device of the virtual port channel.  Natarajan discloses a router and host can be multi-homed to all VLT peers (e.g. Router A and Host 1) but another Router or Host may be single homed to one VLT peer (e.g. Host 4 only to VLT peer Z), Fig. 1, where this could cause problems of incorrectly routing packets that would require extra hops, Para [0007], next hop address is learned through routing protocol, Para [0044], each VLT peer can be assigned an individual address, Para [0045], VLT peer Z is excluded as a possible path to route packets to host H2, Para [0060]/Fig. 2, incoming traffic to Router A is associated with parent VLT LAG (it is reachable to all peers), Para [0062] or using sub-LAG instead of the parent LAG to ensure the packet will go to the correct VLT peer that is connected to the Router/Host the packet is intended for, Para [0058].  In view of the combination, routing packets using the virtual address if all the peer devices have a direct connection, otherwise using an individual address to a specific peer that has the direct connection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Natarajanin the system of Pani in order to efficiently route packets and avoid sub-optimal paths that oversubscribe ICL and prevent increasing processing delay. 
Regarding claims 2, 9 and 16, Pani discloses the method/apparatus/CRM of claim 1/8/15, but not explicitly wherein determining the next hop address comprises setting the next hop address to be the virtual network address if the subnetwork network address is accessible from both the first network device and the second network device.  Natarajan discloses Router A and Host 1 are reachable to all VLT peers and views all VLT peers as a single device and is not concerned with which device receives packets, Para [0006], in this case using the parent VLT LAG or the virtual address, as there is no issue with extra hops.
Regarding claims 3, 10 and 17, Pani discloses the method/apparatus/CRM of claim 2/9/16, further comprising: detecting that the subnetwork network address is no longer accessible from the second network device; and updating the next hop address in the route advertisement to be the first network address (detecting a first vPC peer is down, Para [0017] and surviving peer can advertise a new address, Para [0076]).
Regarding claims 4, 11 and 18, Pani discloses the method/apparatus/CRM of claim 1/8/15, but not fully wherein determining the next hop address comprises setting the next hop address to be the first network address if the subnetwork is not accessible from the second network device.  Pani discloses detecting a first vPC peer is down, Para [0017] and surviving peer can advertise a new address, Para [0076] and Natarajan discloses  each VLT peer can be assigned an individual address, Para [0045], VLT peer Z is excluded as a possible path to route packets to host H2, Para [0060]/Fig. 2 and using sub-LAG instead of the parent LAG to ensure the packet will go to the correct VLT peer that is connected to the Router/Host the packet is intended for, Para [0058].  
Regarding claims 5, 12 and 19, Pani discloses the method/apparatus/CRM of claim 1/8/15, further comprising sending the route advertisement to at least one other network device that is not among the plurality of network devices in the virtual port channel (routing and switching information can be made available to any of the devices in the network, so those devices can determine which one of the two vPC peers to transmit to, Para [0071] and vPC peer can advertise the VIP address or another IP address if the other vPC is unavailable, Para [0076]).
Regarding claims 6, 13 and 20, Pani discloses the method/apparatus/CRM of claim 1/8/15, but not wherein the plurality of network devices in the virtual port channel includes more than two network devices, the method further comprising setting the next hop address to be the virtual network address only if the subnetwork network address is accessible from all of the plurality of network devices in the virtual port channel. Natarajan discloses Router A and Host 1 are reachable to all VLT peers and views all VLT peers as a single device and is not concerned with which device receives packets, Para [0006], in this case using the parent VLT LAG or the virtual address, as there is no issue with extra hops.
Regarding claims 7 and 14, Pani discloses the method/apparatus of claim 1/8, wherein the overlay network domain is a Virtual Extensible Local Area Network (VXLAN, virtual extensible local area network, Para [0018]).
Regarding claim 8, Pani discloses an apparatus (network device, Fig. 1) comprising: a network interface unit (interface, Fig. 1) configured to communicate with other devices in a network overlay domain (overlay network, Fig. 4); and a processor (processor, Fig. 1) configured to: establish, in the network overlay domain, a virtual port channel associated with a virtual network address, the virtual port channel comprising a plurality of network devices including the apparatus as a first network device associated with a first network address and a second network device associated with a second network address (vPC associated with virtual address, Para [0071], first and second vPC peer devices each with a distinct MAC address, Para [0071]); detect that at least one subnetwork network address from a range of addresses in a subnetwork is accessible from the first network device via the network interface unit (maintain a reachability table that maps addresses of the endpoints with appropriate switching information, Para [0072], where there are multiple subnets and/or network segments, Para [0024]/Fig. 4); generate a route advertisement associating the next hop address with the at least one subnetwork network address. (routing and switching information can be made available to any of the devices in the network, so those devices can determine which one of the two vPC peers to transmit to, Para [0071] and vPC peer can advertise the VIP address or another IP address if the other vPC is unavailable, Para [0076]); but does not disclose determining whether to associate the virtual network address or the first network address as a next hop address for the at least one subnetwork network address based on whether the at least one subnetwork network address is also accessible from the second network device of the virtual port channel.  Natarajan discloses a router and host can be multi-homed to all VLT peers (e.g. Router A and Host 1) but another Router or Host may be single homed to one VLT peer (e.g. Host 4 only to VLT peer Z), Fig. 1, where this could cause problems of incorrectly routing packets that would require extra hops, Para [0007], next hop address is learned through routing protocol, Para [0044], each VLT peer can be assigned an individual address, Para [0045], VLT peer Z is excluded as a possible path to route packets to host H2, Para [0060]/Fig. 2, incoming traffic to Router A is associated with parent VLT LAG (it is reachable to all peers), Para [0062] or using sub-LAG instead of the parent LAG to ensure the packet will go to the correct VLT peer that is connected to the Router/Host the packet is intended for, Para [0058].  In view of the combination, routing packets using the virtual address if all the peer devices have a direct connection, otherwise using an individual address to a specific peer that has the direct connection.  
Regarding claim 15, Pani discloses one or more non-transitory computer readable storage media (computer readable storage media, Para [0031]) encoded with software comprising computer executable instructions and, when the software is executed by a processor on a first network device, operable to cause the processor to: establish, in an overlay network domain (overlay network, Fig. 4), a virtual port channel associated with a virtual network address, the virtual port channel comprising a plurality of network devices including a first network device associated with a first network address and a second network device associated with a second network address (vPC associated with virtual address, Para [0071], first and second vPC peer devices each with a distinct MAC address, Para [0071]); detect that at least one subnetwork network address from a range of addresses in a subnetwork is accessible from the first network device via the network interface unit (maintain a reachability table that maps addresses of the endpoints with appropriate switching information, Para [0072], where there are multiple subnets and/or network segments, Para [0024]/Fig. 4); generate a route advertisement associating the next hop address with the at least one subnetwork network address (routing and switching information can be made available to any of the devices in the network, so those devices can determine which one of the two vPC peers to transmit to, Para [0071] and vPC peer can advertise the VIP address or another IP address if the other vPC is unavailable, Para [0076]); but does not disclose determining whether to associate the virtual network address or the first network address as a next hop address for the at least one subnetwork network address based on whether the at least one subnetwork network address is also accessible from the second network device of the virtual port channel.  Natarajan discloses a router and host can be multi-homed to all VLT peers (e.g. Router A and Host 1) but another Router or Host may be single homed to one VLT peer (e.g. Host 4 only to VLT peer Z), Fig. 1, where this could cause problems of incorrectly routing packets that would require extra hops, Para [0007], next hop address is learned through routing protocol, Para [0044], each VLT peer can be assigned an individual address, Para [0045], VLT peer Z is excluded as a possible path to route packets to host H2, Para [0060]/Fig. 2, incoming traffic to Router A is associated with parent VLT LAG (it is reachable to all peers), Para [0062] or using sub-LAG instead of the parent LAG to ensure the packet will go to the correct VLT peer that is connected to the Router/Host the packet is intended for, Para [0058].  In view of the combination, routing packets using the virtual address if all the peer devices have a direct connection, otherwise using an individual address to a specific peer that has the direct connection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461